     Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 1 of 9




          IN THE UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROLYN SAMPSON,                 )
                                 )
     Plaintiff,                  )
                                 )
                                 )
v.                               )
                                 )
                                 ) Case No.: 2:20-cv-02232-PD
HAGENS BERMAN SOBOL SHAPIRO LLP; )
KAY GUNDERSON REEVES; STEVE W. )
BERMAN,                          ) Related Case: 2:11-cv-05782-PD
                                 )
     Defendants.                 )
                                 )
                                 )
                                 )
                                 )

 PLAINTIFF CAROLYN SAMPSON’S RESPONSE TO THE HAGENS
BERMAN DEFENDANTS’ EMERGENCY MOTION TO STAY PENDING
    DISPOSITION OF PETITION FOR WRIT OF MANDAMUS




                              Page 1 of 9
         Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 2 of 9




                                 INTRODUCTION

      The most interesting thing about the Hagens Berman’s defendants’ emergency

motion to stay is how there is no emergency. Yesterday was no different than the

day before, a week ago, or nearly two weeks ago when the Court entered its Order

denying defendants’ motion to change venue.1 Doc. 35.

                                   ARGUMENT

          a. The Defendants are Unlikely to Prevail on Their Mandamus
             Petition Because on these Facts, the Forum-Selection Clause does
             Not Apply to Tort Claims

      In its opposition to defendants’ motion transfer, plaintiff argued, in the

alternative and inter alia 1) that under Texas law the forum-selection clause was, at

most, ambiguous as to whether it applied to tort claims and should, therefore, be

construed against the drafter and limited to contract claims only; and/or 2) that there

were indications of overreach in in connection with the forum-selection clause and

that, if the Court was not immediately inclined to find overreaching, the Court should

await a full record before ruling on its validity. Doc. 25 at 10-20. Defendants sum

up these positions as follows: “[plaintiff] argued only that the Engagement

Agreement’s forum-selection clause is invalid (thus waiving other arguments...”).

Doc. 49 at 7.



1
 Defendants did not request reconsideration or for the Court to provide a fuller
explanation of its reasons for decision during this period.
                                      Page 2 of 9
         Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 3 of 9




      That characterization is flatly false. Doc. 25 at 19-20 (suggesting that the

Court defer ruling on the question of validity until it had “all material facts”). The

majority of plaintiff’s argument related to the scope of the forum-selection clause—

a question of Texas rather than Federal law. Under Texas law, the terms of an

attorney engagement agreement must “be construed from the standpoint of a

reasonable person in the client’s circumstances.” Falk & Fish, L.L.P. v. Pinkston’s

Lawnmower and Equipment, Inc., 317 S.W.3d 523, 529-30 (2010) (emphasis added)

citing Restatement (Third) of the Law Governing Lawyers § 18 cmt. H.

      Plaintiff’s response to defendants’ motion to transfer venue to the Northern

District of Texas included a substantial and substantive analysis of the text of the

engagement agreement, the structure of the clause, and how it should be analyzed

under Texas law. Sampson argued that the scope of the clause should be narrowly

construed at length in her response to defendants’ motion to transfer:

            Every single one of the sentences in the “Entire Agreement”
      paragraph references the Agreement:

             Entire Agreement. This Employment Agreement
             contains the entire agreement of the parties. No other
             agreement, statement or promise made on or before the
             effective date of this Agreement will be binding on the
             parties. This Agreement may be modified by a
             subsequent written agreement signed by Attorney and
             Client, and may be supplemented by a subsequent written
             agreement signed by Attorney and Client, including but
             not limited to a Notice and Consent to Attorney
             Association. The provisions of this Agreement will not
             terminate upon the death of the Client or the Client’s
                                      Page 3 of 9
          Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 4 of 9




              spouse. In the event of the death of Client, any duly
              appointed Representative of the Client’s Heirs and/or
              Estate will be bound by this Agreement to the extent
              provided by applicable law. In particular, any such
              Representative will be bound by the provisions of this
              Agreement relating to the recovery of attorneys’ fees,
              costs, and other expenses. This Agreement shall be
              construed in accordance with the laws of the state of
              Texas, and venue for any dispute shall be in Dallas
              County, Texas.

       Ex. 3 at 5 (underlining in original, bold added). Texas courts follow the
       standard canons of statutory construction. City of Houston v. Bates, 406
       S.W.3d 539, 545 (Tex. 2013) (“When general words follow specific,
       enumerated categories, we limit the general words' application to the
       same kind or class of categories….”); HJSA No. 3, Ltd. Partnership v.
       Sundown Energy LP, 587 S.W.3d 864, 871 (Tx. App. 2019)
       (“controlling effect must be given to specific provisions over general
       provisions.”); CKB & Assocs., Inc. v. Moore McCormack Petroleum,
       Inc., 734 S.W.2d 653, 655 (Tex.1987) (noting the maxim expressio
       unius est exclusio alterius); cf. Smart v. Gillette Co. Long-Term
       Disability Plan, 70 F.3d 173, 178 (1st Cir. 1995). While these canons of
       contract construction are not controlling, they are persuasive because
       contract meaning is derived from the context in which words are
       presented.
              …every contextual clue pushes a reasonable client to the
       conclusion that the forum selection clause is, like the choice of law
       clause and every other part of paragraph 21, limited to the agreement.

Doc. 25 at 14-16 (bolded italics added). Plaintiff argued scope under Texas law right

from the start. Since the validity of the forum-selection clause is a question of Federal

law, plaintiff cited and relied on Texas law extensively to argue that the scope of the

clause did not reach her tort claims. In re Howmedica Osteonics Corp., 867 F.3d

390, 407 n.11 (3d Cir. 2017). That defendants felt the need to mischaracterize

plaintiff’s position is telling.
                                       Page 4 of 9
           Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 5 of 9




         Texas law regarding the interpretation of the terms of attorney engagement

agreements is protective of the reasonable expectations of clients in connection with

forum-selection clauses. Falk & Fish, L.L.P., 317 S.W.3d at 529. Texas law is

particularly protective where, as is also true here, clients are presented with 1) an

already drafted engagement agreement; 2) clients did not view the agreement as

negotiable; 3) attorneys do not specifically raise or call out the issue of forum

selection; and 4) the clients are unsophisticated consumers of legal services. Id. As

plaintiff noted in her surreply:

         The defendants are unable to muster a case where a Court held forum-
         selection language unambiguous on facts analogous to those here: 1) 1-
         sentence combination choice of law and venue sentence; 2) at the tail
         end of a 7 sentence paragraph headed “Entire Agreement”; 3) every
         sentence in the paragraph references “this Agreement”; 4) in an
         attorney engagement agreement. Such a case likely does not exist….

Doc. 27 at 7-8.2 There is no controlling case law that matches the facts of this case.

         Defendants also ignore that plaintiff argued that transfer should be denied

based on public-interest factors. Sampson’s response to defendants’ motion to

transfer argued:

         Public interest factors [2] practical considerations that could make the
         trial easy, expeditious, or inexpensive; [3] the relative administrative
         difficulty resulting from court congestion; and [4] the local interest in
         deciding controversies at home are highly relevant and overwhelmingly
         favor the Eastern District of Pennsylvania.



2
    Defendants fail to cite such a case in their mandamus petition.
                                        Page 5 of 9
         Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 6 of 9




Doc. 25 at 23. The response then included two pages of substantive discussion about

how those factors favored this forum. Id. at 23-25. (discussing public interest

factors). Defendants simply pretend that plaintiff did not make this argument or that

the Court did not rely on it.3

      Mandamus is, of course, an “extraordinary remedy” that requires a “clear and

indisputable ‘abuse of discretion or…error of law.’” In re Howmedica Osteonics

Corp., 867 F.3d 390, 401 (3d Cir. 2017). Here, interpreting the scope of forum-

selection clauses in attorney engagement agreements is an inquiry under Texas law

that depends on the “client’s circumstances.” Falk & Fish, L.L.P., 317 S.W.3d at

529. There is also no controlling authority regarding the interpretation of a forum-

selection clause like the one at issue on facts analogous to those here. Doc. 27 at 7-

8. Particularly in the context of a forum-selection clause that is either ambiguous or

unambiguously limited to contract claims, the public-interest factors weighing




3
  In their mandamus petition, defendants argue that plaintiff’s failure to make her
argument about the public-interest factors in the same section of her written response
as her discussion about the scope of the forum selection clause itself waives any
argument on the public interest factors. Even leaving aside the fact that plaintiff
explicitly pointed to the public interest factors in connection with her discussion of
the forum-selection clause in her surreply, (Doc. 27 at 8), the case they cite United
States v. Lockett, 406 F.3d 207, 212 (3d Cir. 2005) involves the failure to raise an
argument at all prior to appeal. Defendants’ waiver position is overly formalistic. It
also has no effect on how this Court may have relied on the public interest factors
argument plaintiff made in denying defendants’ motion to transfer based on the
forum-selection clause.
                                      Page 6 of 9
         Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 7 of 9




strongly in favor of this forum are significant.4 It is difficult to imagine the Third

Circuit wading into such fact-bound waters on mandamus without the guidance of

controlling legal authority. Defendants’ own conclusion about their likelihood of

success is unsupported.

          b. Defendants’ Claimed Harm is Largely Self Inflicted

      Defendants’ claims of harm presuppose that 1) the forum-selection clause

means what they say it means rather than how a “reasonable person in the client’s

circumstances” would understand it, or 2) that they will win on the merits of their

mandamus petition. Neither position is correct as set forth above.

      Much of the remainder of defendants’ claims of harm boil down to

complaining about the case schedule. They complain that they received 13,000 pages

of documents from plaintiff on August 31. Of course, they forget that the reason that

they did not get discovery sooner is that they refused to participate in the discovery

process until ordered to do so by the Court. Doc. 32. Many of defendants’ complaints

are similarly self-inflicted and the result of their own tactical decisions.

          c. Plaintiff is Harmed by a Stay

      The defendants’ assert that a “stay” will not cause harm to plaintiff. But a stay

will inevitably delay the resolution of plaintiff’s claims. In re Countrywide Home


4
 This is particularly true since plaintiff has agreed to the dismissal of her contract-
based claim for breach of the covenant of good faith and fair dealing in connection
with her request for leave to file her First Amended Complaint. Doc. 48.
                                       Page 7 of 9
          Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 8 of 9




Loans, Inc., 387 B.R. 467, 477 (W.D. Pa. 2008) (noting absence of harm because

stay would not interfere with a parties’ ability to proceed in a separate proceeding).

Plaintiff has no alternate recourse to resolve her claims if a stay is entered.

           d. The Public Interest is Served by Maintaining the Case Schedule

        While defendants mention that the trial date is only three months away, they

fail to recognize that such a schedule serves the public interest. Doc. 49 at 8.

Expeditious proceedings are a good thing and serve the interests of both the parties

and the public. Fed. R. Civ. P. 1 (purpose of the civil rules is to promote the “just,

speedy, and inexpensive determination of every action”); Jumara v. State Farm Ins.

Co., 55 F.3d 873, 879 (3d. Cir. 1995) (public interest factor: “practical

considerations that could make the trial easy, expeditious, or inexpensive”). The

public interest is served by the current case schedule and weighs against entering a

stay.

                                   CONCLUSION

        Without a stay, if defendants ultimately prevail on their mandamus petition,

the case will go to the Northern District of Texas trial ready. A stay, particularly an

“emergency” stay the day before the end of discovery closes is inappropriate and

unnecessary.




                                       Page 8 of 9
        Case 2:20-cv-02232-PD Document 53 Filed 09/09/20 Page 9 of 9




Dated: September 9, 2020
                                    /s/ Nicholas S. Boebel
                                    Nicholas S. Boebel (pro hac vice)
                                    Hansen Reynolds LLC
                                    225 South Sixth Street, Suite 3900
                                    Minneapolis, MN 55402
                                    Telephone: (206) 268-9320
                                    nboebel@hansenreynolds.com

                                    Matthew Weisberg
                                    Pennsylvania Bar No. 85570
                                    WEISBERG LAW PC
                                    7 South Morton Ave.
                                    Morton, PA 19070
                                    610-690-0801
                                    Fax: 610-690-0880
                                    Email: mweisberg@weisberglawoffices.com



                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that, on September 9, 2020, the foregoing
memorandum was filed electronically and served on all counsel of record via the
Court’s CM/ECF system.


Date: September 9, 2020                          /s/ Nicholas S. Boebel
                                                 Nicholas S. Boebel




                                   Page 9 of 9
